Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 22-41 are presented for examination.

Allowable Subject Matter
Claims 22-41 are allowed.  

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of the record teaches or fairly suggests all the claimed limitation, especially the limitation of associating one or more of the VN members with a first group, the first group comprising VN members requiring dedicated resources allocations for their corresponding network tunnels; associating one or more others of the VN members with a second group; assigning paths through the one or more physical network domains for the VN members of the first group, such that the assigned paths for the VN members of the first group provide dedicated resource allocation to each VN members of the first group; and assigning paths through the one or more physical network domains for the VN members of the second group, such that at least one pair of VN members of the second group traversing a common physical link share a bandwidth allocation for the common physical link.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
January 31, 2022